NO. CR-13-24718

  ST ATE OF TEXAS                               §
                                                §                              FILED IN
                                                                        6th COURT OF APPEALS
  vs.                                           §                         TEXARKANA, TEXAS
                                                §                       1/29/2015 1:23:37 PM
  GARY MORROW                                   §                           DEBBIE AUTREY
                                                                                Clerk

                      DEFENDANT'S PRO SE NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Gary Christopher Morrow, the Defendant in the above-styled and

numbered cause and gives his Pro Se Notice of Appeal to the Sixth Court of Appeals of Texas

from the judgment rendered against him.

                                                    Respectfully submitted,


                                                    Gary Christopher Morrow
                                                    Temporary Address
                                                    2389 Silo Road
                                                    Bonham, Texas 75418




                                           By         ~u
                                                ~CHRJTOPHER MORROW
                               CERTIFICATE OF SERVICE

        This is to certify that on January 28, 2015 , a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, Fannin County, 101 E. Sam

Rayburn Drive, Suite 301 , Bonham, Fannin County, Tex




                                                                                    ED